Citation Nr: 0305607	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-50 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left heel and left foot condition.

2.  Entitlement to service connection for a left knee 
disability secondary to service-connected right knee 
disability.

3.  Entitlement to an increased rating for service-connected 
right knee disorder, currently evaluated as 30 percent 
disabling.  

4.  Entitlement to an increased rating for service-connected 
back disorder, lumbosacral strain, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1969.  This matter is before the Board of Veterans' 
Appeals on an appeal from rating decisions of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  In August 1993, the RO held that new and 
material evidence had not been submitted to reopen her claim 
for service connection for left knee disability as secondary 
to a service-connected right knee disability.  In June 1993, 
the RO reduced the evaluation for the veteran's service-
connected right knee disability from 30 percent to 10 percent 
disabling, and increased the evaluation for service-connected 
lumbosacral strain from 10 percent to 20 percent disabling.  
The veteran appealed all of these determinations.  In April 
1994, the RO restored the prior 30 percent evaluation for the 
right knee disability; increased the evaluation for 
lumbosacral strain from 20 percent to 40 percent disabling, 
and continued the prior denial of service connection for the 
veteran's left knee disability, based on a lack of new and 
material evidence.  As these increases did not constitute 
full grants of the benefits sought, the increased rating 
issues remain in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In May 2001, the RO denied a claim that new 
and material evidence had been presented to reopen a claim 
for service connection for a left heel and left foot 
condition secondary to a service-connected right knee 
condition.  The veteran appealed.  In September 1998, the 
Board reopened the 


veteran's claim for a left knee disability, and remanded all 
of the claims for additional development.  The appellant has 
moved to within the jurisdiction of the Baltimore, Maryland 
RO.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1989, the Board 
denied the appellant's claim of entitlement to service 
connection for left foot disorder.

2.  The evidence received since the Board's March 1989 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The veteran's left heel and left foot disabilities were 
not caused or aggravated by a service-connected disability.

4.  The veteran's left knee disability was not caused or 
aggravated by a service-connected disability.

5.  The veteran's service-connected right knee disorder is 
productive of arthritis, some instability, and extension to 0 
degrees and flexion to no more that 110 degrees; but not a 
limitation of extension to 30 degrees.

6.  The veteran's service-connected back disorder, 
lumbosacral strain, is productive of pain, a limitation of 
motion in the lumbar spine, radiculopathy, muscle spasms, and 
an absent ankle jerk bilaterally; her symptoms are not 
representative of ankylosis of the lumbar spine or more than 
pronounced intervertebral disc syndrome.




CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's March 1989 decision denying the appellant's claim for 
service connection for a left foot disorder; the claim for a 
left heel and left foot disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2002).    

2.  Left heel and left foot disabilities are not proximately 
due to, the result of, or aggravated by service-connected 
disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

3.  A left knee disability is not proximately due to, the 
result of, or aggravated by a service-connected disability. 
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).

4.  A rating in excess of 30 percent for a right knee 
condition with instability is not warranted under applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2002).

5.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.59, 
4.71a, Diagnostic Codes 5010-5003 (2002).

6.  The criteria for a rating of 60 percent, and no more, for 
lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a.  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions that the evidence did 
not show that the criteria for service connection for left 
knee, left heel and left foot conditions had been met, and 
that the criteria for higher ratings for her service 
connected back and right knee conditions had not been met.  
Those are the key issues in this case, and the rating 
decisions, statements of the case (SOC's), and supplemental 
statements of the case (SSOC's) informed the appellant of the 
evidence needed to substantiate her claims.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, the veteran has been afforded several VA 
examinations.  In an SSOC, dated in December 2001, she was 
informed of the VCAA, and of the types of evidence which may 
be probative of her claim.  This letter informed him that, 
provided certain criteria were met, VA would make reasonable 
efforts to help her to obtain relevant records necessary to 
substantiate her claim, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2002), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2002).  Finally, she was notified that VA 
would obtain her service medical records and other relevant 
records pertaining to her active duty that are held or 
maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  However, in a response received in 
November 2002, the veteran stated that she had no further 
evidence or argument to present.  Given the foregoing, there 
is no viable issue as to whether VA has complied with its 
duty to notify the appellant of her duties to obtain 
evidence, see Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating these claims.   

In the circumstances of this case, further development would 
serve no useful purpose.   See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  New and Material

A review of the claims files shows that in April 1979, the RO 
denied a claim for service connection for a left heel 
condition secondary to service-connected right knee 
disability.  There was no appeal, and this decision became 
final.  The veteran subsequently filed to reopen her claim on 
a number of occasions, and in each case the RO denied the 
claim, to include a decision dated in April 1987.  The 
appellant appealed the RO's April 1987 decision, and in March 
1989, the Board denied the claim.  The Board's decision was 
final.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In October 1993, the appellant filed to reopen her claim for 
service connection for a left leg condition.  In May 2001, 
the RO denied the claim after determining that new and 
material evidence had not been presented.  The veteran 
appealed. 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of this claim was the 
Board's decision dated in March 1989.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's March 1989 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that at the time of 
its March 1989 decision, the issue was whether new and 
material evidence had been submitted to reopen a claim for 
service connection for a left foot disability, and that the 
Board determined that new and material evidence had not been 
presented.  

The evidence of record at the time of the Board's March 1989 
decision included the veteran's service medical records and 
post-service medical records.  This evidence showed that a 
left foot disability was first found in 1977, which was the 
same year in which she sprained her left knee and was found 
to have a torn medial meniscus.  At the time of the Board's 
decision, there were competent opinions both for and against 
the claim, however, the Board determined that new and 
material evidence had not been presented.  

Evidence received since the Board's March 1989 decision 
includes a great deal of VA and non-VA outpatient treatment 
reports.  Of particular note, a letter from Lynne C. Mays, 
C.R.N.P., dated in August 1999, shows that she states that 
the veteran's left foot condition was more likely than not 
caused by long-term problems related to her long-term right 
leg injuries.  Other evidence shows, inter alia, that the 
veteran has been treated for left foot symptoms, and that she 
walks with an antalgic gait.  See e.g., reports from William 
G. Pujadas, M.D., dated between 1984 and 2000; reports from 
James W. Dyer, M.D., dated between 1989 and 1993; report from 
Orthopedic Specialists, dated in February 2002.  

Ms. Mays' statement was not of record at the time of the 
Board's March 1989 decision, is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence, together with the other 
submitted medical evidence, is material evidence, as it 
provides a more complete picture of the veteran's left foot 
disability, and/or it is competent evidence of a nexus 
between a left foot condition and the a service-connected 
condition.  Accordingly, this evidence pertains to one of the 
evidentiary defects which were the basis for the Board's 
March 1989 decision.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and that the new evidence is material.  See e.g., 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claim is therefore reopened.  


III.  Service Connection

The veteran asserts that service connection is warranted for 
a left heel and left foot condition, and a left knee 
disability, with all disabilities claimed as secondary to her 
service-connected right knee disability.  

The issue is whether there is a relationship between the 
veteran's left knee, left heel and/or left foot disabilities 
and a service-connected disability.  In particular, the 
veteran argues that her service-connected right knee disorder 
caused her to favor her left leg, thereby causing left heel, 
foot and knee disabilities.  The Board notes that the veteran 
has not contended, and the evidence of record does not show, 
that service connection for a left heel, foot or knee 
condition on a direct basis is warranted, to include service 
connection for arthritis of the left heel, foot or knee as a 
presumptive condition.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury." 38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  In addition, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran's service medical records show that in March 
1968, she was diagnosed with right knee trouble after she 
sustained a twisting valgus injury to her right knee.  In May 
1968, she was treated for complaints of a backache.  The 
impression was acute left sacroilial strain.  In April 1969, 
she sustained trauma to her right foot after a horse stepped 
on it.  The veteran's separation examination report, dated in 
September 1969, shows that recurrent synovitis with effusion 
was noted in the right knee, and that her spine, 
musculoskeletal system, feet and lower extremities were 
otherwise clinically evaluated as normal.  

As for the post-service medical evidence, the claims files 
contain VA and non-VA treatment reports, collectively dated 
between 1970 and 2002.  These reports show complaints of 
right knee pain beginning in 1970, and repair of a right knee 
medial meniscus tear in May 1971.  There are findings of 
obesity, and notations that the veteran used a right knee 
brace, dating to at least 1971.  In 1976, the veteran 
underwent a right knee arthrotomy.  Reports from Dean L. 
Carlson/ the Westfield Orthopedic Group, dated between 1976 
and 1978, include a July 1977 report which notes a chronic 
painful left heel syndrome.  These reports also indicate that 
the veteran stated that her left knee "gave way" in August 
1977, and that this had caused her to tear her medial 
meniscus.  Her meniscus was removed in September 1977.  
Since, 1977, she has received ongoing treatment for left knee 
pain, as well as occasional treatment for left heel/foot 
pain, and she has undergone multiple surgeries on both knees.  
A March 1978 VA examination report, completed by William 
Loeb, M.D., notes a left heel spur by history, as well as a 
postoperative left knee.  Subsequently dated medical reports 
contain diagnoses that include arthritis of the knees.  In 
June 1994, the veteran underwent a total left knee 
arthroplasty.  

A VA examination report, dated in March 1978, written by 
William Loeb. M.D., shows that Dr. Loeb stated that he had 
reviewed the veteran's history and complaints.  The findings 
noted obesity (there was a six-year history of obesity at 
this time), and that there was a full range of motion in the 
left knee, ankle, heel and foot.  The left knee was found to 
be without ligamentous laxity or joint instability, or valgus 
or varus deviation deformity.  Her gait was even, steady and 
stable, and she stood evenly balanced.  The diagnoses noted a 
postoperative left knee, with negative X-ray findings, and a 
history of a calcaneal spur.  In his conclusion, Dr. Loeb 
stated that the veteran's left heel and left knee conditions 
were not related to her right knee disability.  With regard 
to the veteran's left heel spur, he stated that this was an 
independent localized condition of common occurrence that was 
unrelated to her right knee condition.  

A VA examination report, dated in January 1999, written by 
Dr. Kenneth Cho, contains diagnoses of a status post left 
total knee replacement, and bilateral developmental patellar 
malalignment.  Dr. Cho indicated that service connection was 
not warranted for these conditions.  He first stated that he 
agreed with Dr. Loeb's March 1978 opinion, that the veteran's 
left knee condition was not related to her service-connected 
right knee condition.  He explained that her knee surgeries 
had been based on an incorrect diagnosis of "severe internal 
tibial torsion with malalignment of the patella 
bilaterally."  Dr. Cho noted that this diagnosis was not 
supported by the results of an arthroscopy.  Dr. Cho further 
concluded that the veteran's left knee condition had not been 
aggravated by her right knee condition.  In an addendum, 
dated in June 2000, Dr. Cho stated that the veteran's left 
heel and foot problems were unrelated to her right knee 
condition.  

The Board finds that service connection for left heel, foot 
and knee conditions is not warranted.  The claimed conditions 
are not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, the first evidence of arthritis of the left heel, 
foot or knee is dated in 1977, and therefore comes 
approximately eight years after separation from service.  
Thus, there is no competent evidence showing that arthritis 
of the left heel, foot or knee became manifest to a 
compensable degree within one year of separation from active 
duty.  See 38 C.F.R. §§ 3.307, 3.309.  With regard to the 
secondary service connection claims, the earliest medical 
evidence of left knee and left foot conditions is dated in 
July and August of 1977, and the earliest competent opinion 
on the etiology of the left knee and left foot disorders are 
found in Dr. Loeb's March 1978 VA examination report.  Dr. 
Loeb's opinions are unfavorable to the veteran's claims.  
Furthermore, the Board has considered whether the veteran may 
have developed additional left knee, heel or foot conditions 
after March 1978, such as arthritis.  However, in reports 
dated in 1999, Dr. Cho reviewed the veteran's C-file and 
concluded that the veteran does not have a left heel, foot or 
knee condition that is related to her right knee condition.  
The Board finds that the opinions of Dr. Loeb and Dr. Cho are 
highly probative evidence showing that the veteran's left 
heel, foot and knee conditions were not caused or aggravated 
by her service-connected right knee condition.  These reports 
contain indicia of reliability that render them more 
persuasive than the contrary opinions of record (discussed 
below), to include having been based on a review of the 
veteran's medical history and an examination, citation to 
clinical findings, and conclusions that are supported with 
rationalized explanations.  In this regard, the Board points 
out that Dr. Cho's January 1999 VA opinion is over ten pages 
long, contains a detailed review of the veteran's medical 
history, and was unequivocal in its conclusion.  Dr. Cho's 
June 2000 opinion is also well reasoned and unequivocal in 
its conclusion.  

In reaching these decisions, the Board has considered the 
following opinions in support of the claim: a statement from 
Dr. Carlson, dated in October 1977, a statement from Roland 
Johnkins, M.D., dated in April 1980, a statement from Beth S. 
Pearce, D.P.M., dated in April 1987, statements from Dr. 
Pujadas, dated in 1994 and 1999, and a statement from Ms. 
Lynn Mays (a nurse practitioner), dated in August 1999.  
However, the probative value of these opinions is greatly 
lessened by the fact that none of them are shown to have been 
based on a review of the veteran's C-file or other detailed 
and reliable medical history.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  With regard to Dr. Pujadas' opinions, the Board 
notes that Dr. Cho reviewed Dr. Pujadas' opinions and 
explained that they were based on an incorrect diagnosis.  
Dr. Pujadas' conclusions are further undermined by his 
earlier treatment report which indicates that the veteran's 
obesity was the cause of her left knee complaints.  See e.g., 
reports, dated in March and April of 1986 (stating that, 
"The patient is suffering from obesity which in itself is 
aggravating her knee problems."); see also March 1986 report 
(stating that "I believe her present difficulties are caused 
by recurrent strains of the knee joint with nonspecific 
synovitis associated with her marked obesity and superimposed 
on degenerative arthritis in the medial compartment and early 
varus deformity," and recommending a "serious and well 
supervised weight reduction program").  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that there is a nexus between 
any current left heel, foot or knee condition and the 
veteran's service.  See  38 C.F.R. § 3.303, 3.307, 3.309, 
3.310.  

The Board has considered the veteran's oral and written 
testimony submitted in support of her argument that the 
claimed conditions should be service connected.  Her 
statements are not competent evidence of a nexus between the 
claimed conditions and her service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
must be denied.  

The Board considered the benefit-of-the-doubt rule; however, 
as the preponderance of the evidence is against the 
appellant's claims, such rule is not for application in this 
case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


IV.  Increased Rating

The veteran argues that an increased rating is warranted for 
her service-connected right knee disorder, currently 
evaluated as 30 percent disabling, and her service-connected 
back disorder, lumbosacral strain, currently evaluated as 40 
percent disabling.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Right Knee Condition

In April 1987, the RO granted service connection for 
postoperative residuals, removal of medial semilunar 
cartilage and bone fragment, right knee.  The veteran's right 
knee disability was evaluated as 30 percent disabling at the 
time that the veteran filed her claim for an increased rating 
in December 1992.  In June 1993 the RO denied the claim.  The 
veteran has appealed.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
extension and flexion of the knee is from 0 to 140 degrees.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

The RO has evaluated the veteran's right knee disability as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257, by analogy.  See 38 C.F.R. § 4.20 (2002); see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  Under 38 C.F.R. § 4.71a, 
DC 5257, a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  The 30 percent 
rating is the highest rating allowable under this diagnostic 
code.  

A rating in excess of 30 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board's 
analysis is not yet complete.  In an opinion issued by the VA 
General Counsel, VAOPGCPREC 23-97, 62 Fed.Reg. 63,604 (1997), 
it was determined that assigning one rating for arthritis 
under DC 5003 and one rating for instability under DC 5257 
does not violate the rule against pyramiding.  Therefore, 
where a knee disability is rated under DC 5257, a separate 
rating for arthritis may be assigned under DC 5003 if 
additional disability is shown by the evidence. Accordingly, 
the veteran may be eligible for an additional rating if she 
meets the criteria for a compensable rating under DC 5003.  
Diagnostic Code 5003 essentially provides that arthritis will 
be rated on the basis of limitation of motion of the affected 
joint.

Under 38 C.F.R. § 4.71a, DC's 5260 and 5261 (2002), which 
address limitation of motion of the knee, a 10 percent rating 
will be assigned for flexion limited to 45 degrees or 
extension limited to 10 degrees.  A twenty percent rating 
would require limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  Id. 

In this case, the most recent evidence includes a VA 
examination report, dated in January 1999, which shows that 
the veteran's right knee had extension to 0 degrees, and 
flexion to 110 degrees.  A February 2002 OSF report shows 
that the veteran's right knee had extension to 0 degrees, and 
flexion to 105 degrees.  A February 2002 VA report shows that 
the veteran's right knee had full extension, and flexion to 
about 105 to 110 degrees.  In summary, based on the actual 
motion demonstrated, a compensable rating would not be in 
order. 

In this case, there is evidence of right knee arthritis, to 
include a January 1999 VA examination report that shows that 
X-rays of the veteran's right knee revealed degenerative 
arthritis and the presence of hardware from a high tibial 
osteotomy.  As previously discussed, the veteran is shown to 
have a limitation of motion in her right knee.  Specifically, 
the most recent medical evidence shows that the veteran had 
extension to 0 degrees, and flexion from between 105 and 110 
degrees.  While the demonstrated limitation of motion does 
not approximate that which would be required for a 
compensable rating under DC's 5260 or 5261, the veteran does 
have painful motion, which warrants separate 10 percent 
rating for right knee arthritis.  DC 5003; VAOPGCPREC 23-97.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  However, while the evidence shows a 
limitation of motion in the right knee, as well as chronic 
pain, the evidence does not otherwise show functional loss 
due to pain to warrant a higher rating.  In particular, the 
Board notes the January 1999 VA examination reports shows 
that although there may be some endurance problems, there was 
no objective evidence of weakness or incoordination.  These 
reports note that muscle strength and tone were normal in all 
extremities, and that there was no atrophy.  The Board 
further points out that although the veteran wears a brace on 
her right knee, she is receiving a 30 percent evaluation for 
her right knee instability.  See generally 38 C.F.R. §§ 4.14 
(2002).  Therefore, given the lack of evidence of such 
findings as neurological impairment or muscle atrophy, and 
the findings of normal strength in the lower extremities, the 
Board concludes that the evidence does not show that there is 
functional loss due to pain to warrant a higher rating.  38 
C.F.R. §§ 4.40, 4.45; DeLuca , supra.  

B.  Lumbosacral Strain

The RO has granted service connection for lumbosacral strain.  
In December 1992 the veteran filed a claim for an increased 
rating.  In April 1993, the RO denied the claim and the 
veteran has appealed.  This disability is currently evaluated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295.  The 40 percent rating is the maximum rating 
allowed under DC 5295.  

The Board will now consider whether a rating in excess of 40 
percent is warranted under any other potentially applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Under DC 5293 (as in effect prior to September 23, 
2002), a 60 percent rating is warranted for intervertebral 
disc syndrome (IDS); pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.

The Board notes that effective September 23, 2002, a new 
regulation was promulgated concerning ratings for 
intervertebral disc syndrome disorders.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002); however, VA must apply the old 
law prior to the effective date of the new law.  See 38 
U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 Vet. App. 
111, 116-119 (1997) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Under the new 
regulation, a 60 percent rating for intervertebral disc 
syndrome would require incapacitating episodes having a total 
duration of at least six weeks in the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The new regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.  
In this case, the Board finds that the old criteria are more 
advantageous to the veteran and will rate the condition 
accordingly.  

The evidence for consideration in this case includes VA and 
non-VA outpatient treatment and examination reports, dated 
between December 1991 and 2002.  The VA outpatient treatment 
reports show that the veteran received occasional treatment 
for low back symptoms, to include numbness at the lateral 
thigh and at the lower leg, with impressions that included 
obesity, chronic low back pain, chronic lumbar syndrome with 
Grade I or Grade II spondylolisthesis, scoliosis.

A VA spine examination report, dated in January 1993, shows 
that on examination, there were mild paraspinous spasms, 
forward flexion to 60 degrees with pain, backward extension 
to 10 degrees, lateral flexion to 15 degrees, bilaterally, 
and rotation to 35 degrees, bilaterally.  Deep tendon 
reflexes were 1+ and symmetrical.  Apart from sciatic-type 
symptoms, she was neurologically intact with 5/5 motor 
strength throughout.  The diagnosis noted sciatic symptoms of 
the back with severe DJD (degenerative joint disease) at L4-
5, Grade I spondylolisthesis at L4-5, severe osteoarthritic 
changes at L5-S1 with Grade I spondylolisthesis at L5-S1, and 
a possible pars defect at L5 on the right.  There was no 
neurologic compromise.

A VA brain and spinal examination report, dated in January 
1999, shows complaints of locking and back pain, with 
occasional numbness in the right leg.  On examination, muscle 
strength and tone were normal in all extremities.  There was 
no atrophy.  She could bend over and touch her ankles, with 
pain.  Sensory examination was normal except for reduced 
sensory perception to pinprick and vibratory sensation in the 
right leg.  The diagnoses noted lumbosacral strain with no 
neurological impairment except for subjective complaints of 
pain and right leg sensory reduction, with no radicular signs 
elicited on neurological examination, and L4-5 disc bulge on 
X-ray, and no specific evidence of sciatic neuropathy.
 
A VA spine examination report, dated in January 1999, shows 
that on examination, there was exaggerated lordosis.  There 
was no paralumbar muscle spasm.  There was non-anatomical 
hypesthesia throughout the right lower leg in the pattern of 
glove-stocking.  Quadriceps strength was intact.  X-rays 
revealed severe degenerative osteoarthritic changes of the 
lumbar spine with the marginal osteophytes and narrowing of 
the intervertebral disk space in L4-5 and L5-S1.  There was a 
striking increase in the lumbosacral angle, and lumbarization 
of S1.  There was spondylolisthesis of L5-S1 and 
spondylolysis at L5-S1 bilaterally.  The relevant diagnosis 
was pseudo-spinal listhesis of L4-5 and L5-S1 bilaterally.  

A VA report, dated in January 1999, notes complaints of low 
back pain and the examiner stated that there did not appear 
to be a radicular component.  X-rays revealed degenerative 
changes and narrowing of the vertebral discs, primarily at 
L3-4 and L5-S1.  There was posterior and anterior osteophyte 
formation as well, and "a little bit" of pseudo-
spondylolisthesis at L5-S1.  Oblique X-rays demonstrated no 
evidence of defect suggesting spondylolisthesis.  The 
assessment was mechanical low back pain secondary to 
degenerative changes of the lumbar spine, and lumbar 
spondylosis.  

Reports from a private health care provider, Amber Meadows 
Chiropractic, dated between December 1999 and January 2000, 
indicate that the veteran received treatment for complaints 
that included low back pain, with assessments that included 
lumbar degenerative disc disease, and lumbar segmental 
dysfunction.  A May 2000 letter states that the veteran is no 
longer receiving treatment.

A VA spine examination report, dated in May 2001, notes 
complaints of constant low back pain which usually radiated 
down her right buttock to her right foot, which at times had 
forced her to be bedridden for a month.  She stated that she 
could not walk more than a block without sitting down, or 
stand for very long.  On examination, there was mild right 
paravertebral spasm.  Forward flexion was to 60 degrees, 
backward extension to 0 degrees, lateral flexion to 20 
degrees, and rotation to 20 degrees.  She had the most pain 
with backward extension.  The relevant diagnosis was 
degenerative arthritis and multilevel degenerative disc 
disease of the lumbosacral spine with chronic lumbosacral 
strain and right lumbar radiculopathy.  The examiner stated 
that she would have increased pain, fatigue and weakened 
movement with overexertion, and that there was no objective 
evidence of incoordination.  

Reports from Orthopaedic Specialists of Frederick (OSF), 
dated in 2002, show complaints of back pain, with a limited 
range of motion, and that she has multilevel degeneration of 
the lumbar spine particularly involving the lower three 
segments.  A March 2002 report notes that ankle jerks were 
absent bilaterally, and that the veteran had a radicular 
problem.  An April 2002 report shows that epidural steroid 
injections were recommended.  

A report from Capital Area Pain Management, dated in October 
2002, shows treatment for back symptoms, with notations of 
degenerative disc disease and spondylolisthesis.  A report 
from the Ancient Healing Arts Center, dated in November 2002, 
shows an acupuncture treatment for diagnoses of knee and 
shoulder pain, and sciatica.  

The Board initially points out that although the veteran has 
been diagnosed with conditions of the low back for which 
service connection is not currently in effect, to include 
arthritis and degenerative disc disease.  However, the claims 
files do not currently contain any medical evidence by which 
the symptoms from such disorders may be disassociated from 
the symptoms of the veteran's service-connected lumbosacral 
strain.  In such cases, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor. See Mittleider v. West, 11 Vet. App. 181 (1998).  
Here, the evidence shows that the veteran has degenerative 
arthritis of the lumbosacral spine, multilevel degenerative 
disc disease of the lumbosacral spine, chronic lumbosacral 
strain and right lumbar radiculopathy.  Although reports 
dated through 1999 indicate that there was little or no 
neurological impairment, the more recent medical evidence is 
considered to be more probative of the veteran's current 
condition.  Francisco.  This evidence contains findings such 
as muscle spasms, right lumbar radiculopathy, and absent 
ankle jerks bilaterally.  See e.g., May 2001 VA examination 
report; March 2002 OSF report.  These reports also show a 
significantly limited range of motion in the back with 
functional loss, and that her pain was thought to warrant the 
use of epidural injections.  The Board therefore finds that 
overall, the evidence shows that the veteran's disability 
meets the criteria for a 60 percent rating under DC 5293 (as 
in effect prior to September 23, 2002).  It may be noted that 
incapacitating episodes have not been demonstrated to the 
extent that a 60 percent rating would be in order under the 
new criteria.  Based on the foregoing, the Board finds that 
the impairment resulting from the veteran's lumbosacral 
strain warrants no higher than a 60 percent rating, which is 
the maximum rating under DC 5293, as in effect prior to 
September 23, 2002.  



As a final matter, in Floyd v. Brown, 9 Vet. App. 88 (1996), 
the Court held that the Board does not have jurisdiction to 
assign an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  The Board is still 
obligated to seek out all issues that are reasonably raised 
from a liberal reading of documents of testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law and regulations.  In Bagwell v. Brown, 
9 Vet. App. 337 (1996), the Court clarified that it did not 
read the regulation as precluding the Board from affirming an 
RO's conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such a conclusion on its own.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected lumbosacral 
strain, nor has there been a showing of interference with her 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.  The Board finds that the medical 
evidence, together with other evidence of record, does not 
show that the veteran's lumbosacral strain presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the Board has considered the veteran's 
arguments, the record does not present an exceptional case 
where her currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).
 



ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a left heel and left 
foot condition is reopened, but service connection for left 
heel, left foot and left knee conditions is denied.  

A rating in excess of 30 percent for the veteran's right knee 
condition is denied.

A separate 10 percent rating for arthritis of the right knee 
is granted, subject to regulations governing awards of 
monetary benefits.

A rating of 60 percent, and no more, for back disorder, 
lumbosacral strain, is granted, subject to regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

